DETAILED ACTION
Claim(s) 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 20 is objected to because of the following informalities: 
	Claim 20 recites “a compressed BFR ...” in line 3. Since the limitation is mentioned for the first time, it is suggested to recite the entire acronym (i.e. a beamforming feedback report, beam failure recovery (BFR), etc..). 
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 recites “the multi-station BAR” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
	Claim 16 recites a similar limitation.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ASTERJADHI et al. (US 2020/0029376 A1) hereinafter “Asterjadhi”.

Regarding Claim 1,
	Asterjadhi discloses an access point (AP) configured with multiple base service set identifiers (BSSIDs) [see fig. 3, pg. 6, ¶66 lines 1-7, an access point (AP) “300” for use in wireless communication], comprising: 
	a processor [see fig. 3, pgs. 6-7, ¶66 lines 13-22, at least one processor “310”]; and 
	a memory operatively connected to the processor [see fig. 3, pgs. 6-7, ¶66 lines 13-22, at least one memory “320” communicating with the at least one processor “310”, directly or indirectly, over at least one bus “305”], and including computer code that when executed [see fig. 3, pg. 7, ¶68 lines 1-8, the memory “320” storing computer-executable software (SW) code containing instructions that, when executed by the processor “310”], causes the processor to [see fig. 3, pg. 7, ¶68 lines 1-8, cause the at least one processor “310” to]: 
	receive a plurality of Media Access Control (MAC) protocol data units (MPDUs) [see fig. 7A: Step “702”, pg. 8, ¶80 lines 1-12; pg. 11, ¶96 lines 6-13; ¶97 lines 11-14, receive a packet from at least one second wireless device including one or more information units, (e.g., one or more Medium Access Control (MAC) protocol data units (MPDUs)) to be aggregated in one or more A-MPDUs], each of the plurality of MPDUs destined for a different station [see fig. 7A: Step “702”, pg. 8, ¶80 lines 1-12; pg. 11, ¶96 lines 6-13; ¶97 lines 11-14, wherein each MPDU is a QoS frame, and the packet includes at least one wireless device identifier, e.g., a MAC address, and at least one identifier of the information units, e.g., a SN, a FN, or a TID]; 
	aggregate each of the MPDUs into an aggregate MPDU (A-MPDU) frame [see fig. 7A: Step “704”, pg. 8, ¶80 lines 1-12; pg. 11, ¶96 lines 13-18; ¶97 lines 11-14, determine, based on the at least one wireless device identifier and at least one identifier of the information units, at least one of the one or more information units (e.g., a QoS frame, to be retransmitted by the at least one second wireless device) and aggregated in one or more A-MPDUs]; and 
	transmit the A-MPDU frame to effectuate multi-virtual AP (multi-VAP) downlink transmission across each VAP associated with each of the multiple BSSIDs [see fig. 7A: Step “706”, pg. 8, ¶80 lines 1-12; pg. 11, ¶96 lines 18-21; ¶97 lines 11-14, transmit a first trigger frame, as well as a virtual AP that is part of the same multi basic service set identifier (BSSID) set as the transmitting AP, to the at least one second wireless device that identifies the at least one information unit to be retransmitted].

Regarding Claim 2,
	Asterjadhi discloses the AP of claim 1 [see fig. 3, pg. 6, ¶66 lines 1-7, the access point (AP) “300” for use in wireless communication], wherein the computer code that when executed causes the processor to aggregate each of the MPDUs into the A-MPDU frame further causes the processor to [see fig. 7A: Step “704”, pg. 8, ¶80 lines 1-12; pg. 11, ¶96 lines 13-18; ¶97 lines 11-14, the determination of at least one of the one or more information units aggregated in one or more A-MPDUs] reflect destination addresses for each of the different stations-associated with each of the MPDUs [see fig. 6, pg. 8, ¶81 lines 12-19, each of the TB PPDUs include one or more MPDUs aggregated in one or more A-MPDUs; the TB PPDUs include several different pieces of information, such as a MAC address, sequence numbers (SNs), ... and a receiving address (RA); the RA include the address of the intended receiver].

Regarding Claim 3,
	Asterjadhi discloses the AP of claim 1 [see fig. 3, pg. 6, ¶66 lines 1-7, the access point (AP) “300” for use in wireless communication], wherein the computer code that when executed causes the processor to aggregate each of the MPDUs into the A-MPDU frame further causes the processor to [see fig. 7A: Step “704”, pg. 8, ¶80 lines 1-12; pg. 11, ¶96 lines 13-18; ¶97 lines 11-14, the determination of at least one of the one or more information units aggregated in one or more A-MPDUs] reflect source addresses [see pg. 8, ¶80 lines 9-12, addressing], associated with each of the MPDUs [see pg. 8, ¶80 lines 9-12, each MPDU to the AP transmitting the trigger frame], for each VAP from which the plurality of MPDUs are transmitted [see pg. 8, ¶80 lines 9-12, as well as a virtual AP that is part of the same multi basic service set identifier (BSSID) set as the transmitting AP].

Regarding Claim 4,
	Asterjadhi discloses the AP of claim 1 [see fig. 3, pg. 6, ¶66 lines 1-7, the access point (AP) “300” for use in wireless communication], wherein the multi-virtual AP (multi-VAP) downlink transmission across each VAP associated with each of the multiple BSSIDs comprises a multi-VAP broadcast transmission [see pg. 8, ¶80 lines 9-12, each MPDU is addressed to the AP transmitting the trigger frame, as well as a virtual AP that is part of the same multi basic service set identifier (BSSID) set as the transmitting AP].

Regarding Claim 5,
	Asterjadhi discloses the AP of claim 1 [see fig. 3, pg. 6, ¶66 lines 1-7, the access point (AP) “300” for use in wireless communication], wherein the multi-virtual AP (multi-VAP) downlink transmission across each VAP associated with each of the multiple BSSIDs comprises a multi-VAP unicast transmission [see pg. 8, ¶80 lines 9-12, each MPDU is addressed to the AP transmitting the trigger frame, as well as a virtual AP that is part of the same multi basic service set identifier (BSSID) set as the transmitting AP].

Claim(s) 6-11 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lou et al. (US 2020/0037356 A1) hereinafter “Lou”.

Regarding Claim 6,
	Lou discloses an access point (AP) configured with multiple base service set identifiers (BSSIDs) [see fig. 1c, pg. 4, ¶62 lines 4-10, an access point (AP) “170”], comprising: 
	a processor [see fig. 1c, pg. 4, ¶175 lines 5-20, a processor]; and 
	a memory operatively connected to the processor [see fig. 1c, pg. 4, ¶175 lines 5-20, a random access memory (RAM)], and including computer code that when executed [see fig. 1c, pg. 4, ¶175 lines 5-20, and computer program, software, or firmware to be implemented], causes the processor to [see fig. 1c, pg. 4, ¶175 lines 5-20, triggering the processer to]: 
	aggregate and transmit multiple trigger frames to multiple stations associated to multiple virtual APs (VAPs) identified by respective ones of the multiple BSSIDs to allocate resources and solicit uplink (UL) transmissions from the multiple stations [see fig. 9: Step “910”, pg. 10, ¶122 lines 1-15; pg. 14, ¶170 lines 11-14, transmit a trigger frame using an aggregated MAC PDU (A-MPDU) format; the trigger frame including allocation of at least one OFDMA building block or RU for random access in the upcoming UL OFDMA transmission]; 
	receive UL data from each of the multiple stations [see fig. 9: Step “920”, pg. 10, ¶124 lines 1-8; pg. 14, ¶170 lines 11-14, receive UL transmissions from multiple STAs]; and 
	transmit a multi-VAP and multi-station block acknowledgement (BA) message to each of the multiple stations [see fig. 9: Step “930”, pg. 10, ¶125 lines 1-5; pg. 14, ¶170 lines 11-14, transmit one or more acknowledgement frames to the STAs; the acknowledgement frames including, for example, multi-STA BA frames, ACK frames and/or block acknowledgement (BA) frames].

Regarding Claim 7,
	Lou discloses the AP of claim 6 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the memory includes computer code that when executed further causes the processor to wait for initiation of a SIFS time period prior to the transmission of the multi-VAP and multi-station BA [see fig. 9, pg. 10, ¶125 lines 1-3, a SIFS time after receiving the UL MU random access transmission, the AP transmits one or more acknowledgement frames to the STAs].

Regarding Claim 8,
	Lou discloses the AP of claim 6 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the computer code that when executed causes the processor to aggregate and transmit the multiple trigger frames as an aggregate Media Access Control (MAC) protocol data unit (A-MPDU) frame [see fig. 9: Step “910”, pg. 10, ¶122 lines 1-15; pg. 14, ¶170 lines 11-14, the AP transmits the trigger frame as a standalone frame or a MAC frame aggregated with other frames (e.g., including one or more data frames, control frames and management frames) using an A-MPDU format].

Regarding Claim 9,
	Lou discloses the AP of claim 6 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the computer code that when executed causes the processor to receive the UL data from each of the multiple stations [see fig. 9: Step “920”, pg. 10, ¶124 lines 1-8, the AP receives UL transmissions from multiple STAs], receives the UL data as a UL MU transmission [see fig. 9: Step “930”, pg. 10, ¶125 lines 1-3, a SIFS time after receiving the UL MU random access transmission, the AP transmits one or more acknowledgement frames].

Regarding Claim 10,
	Lou discloses the AP of claim 6 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the computer code that when executed causes the processor to receive the UL data from each of the multiple stations [see fig. 9: Step “920”, pg. 10, ¶124 lines 1-8, the AP receives UL transmissions from multiple STAs], receives the UL data as a UL Multiple Input Multiple Output (MIMO) transmission [see pg. 11, ¶131 lines 1-8, In the UL MIMO transmission, STAs 1 and 2 of the STAs transmit SRA frames on RU1 and RU2].

Regarding Claim 11,
	Lou discloses the AP of claim 6 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the memory includes computer code that when executed further causes the processor to transmit the multi-VAP and multi-station BA message as an A-MPDU frame [see pgs. 9-10, ¶115 lines 1-9, acknowledgement for a UL random access frame is included in a trigger frame, and made in the ACK/BA information field in the trigger frame, or the acknowledgement frame is aggregated with other frames in an A-MPDU format].

Regarding Claim 13, 
	Lou discloses the AP of claim 11 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the computer code that when executed causes the processor to receive the BA from each of the different stations [see pg. 10, ¶125 lines 1-9, a SIFS time after receiving the UL MU random access transmission, the AP transmits one or more acknowledgement frames to the STAs; the acknowledgement frames include, for example, multi-STA BA frames, ACK frames and/or BA frames], receives the BA as a UL MU transmission [see pg. 10, ¶125 lines 1-9, the aggregates the ACK with a trigger frame, which is used, for example, to trigger a new set of UL transmissions].

Claims 12 and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Seok et al. (US 2019/0045537 A1) hereinafter “Seok”.

Regarding Claim 12,
	Seok discloses an access point (AP) configured with multiple base service set identifiers (BSSIDs) [see fig(s). 1 & 2, pg. 2, ¶29 lines 1-4; ¶41 lines 1-9, an access point “200” and wireless station(s) “300” that communicate over a WLAN], comprising: 
	a processor [see fig(s). 1 & 2, pg. 2, ¶29 lines 1-4; ¶41 lines 1-9, a processor “230”]; and 
	a memory operatively connected to the processor [see fig(s). 1 & 2, pg. 2, ¶29 lines 1-4; ¶41 lines 1-9, a memory “240” communicating with the processor “230” via a bus], and including computer code that when executed [see fig(s). 1 & 2, pg. 2, ¶29 lines 1-4; pg. 3, ¶44 lines 1-5, comprising scripts or instructions of one or more software programs to be implemented], causes the processor to [see fig(s). 1 & 2, pg. 2, ¶29 lines 1-4; pg. 3, ¶44 lines 1-5, trigger the processer to]: 
	transmit an aggregate Media Access Control data unit (A-MPDU) frame [see fig(s). 7 & 10: Step “401”, pg. 5, ¶63 lines 1-8; ¶66 lines 4-5, data (i.e. a Multiple Traffic Identification (M-TID) Aggregate MAC Protocol Data Unit (A-MPDU)) is transmitted], the A-MPDU frame comprising a plurality of MPDUs [see fig(s). 7 & 10: Step “401”, pg. 5, ¶63 lines 1-8; ¶66 lines 4-5, the M-TID A-MPDU includes six MAC Protocol Data Units (MPDUs)], at least two of which are destined for different stations [see fig(s). 7 & 10: Step “401”, pg. 5, ¶63 lines 1-8; ¶66 lines 4-5, each MPDU has a Traffic Identification (TID) number ranging from one (TID-1) to seven (TID-7)]; 
	transmit a multi-VAP multi-station block acknowledgement request (BAR) message to each of the different stations to confirm receipt of the A-MPDU frame [see fig(s). 7 & 10: Step “402”, pg. 5, ¶63 lines 1-8; ¶66 lines 5-9, a Block Acknowledgment Request (BAR) is transmitted; the BAR requests acknowledgment for transmitted data with an access category that has the same or higher priority than the primary access category]; and 
	receive a BA from each of the different stations [see fig(s). 7 & 10: Step “403”, pg. 5, ¶63 lines 1-8; ¶66 lines 9-13, a Block Acknowledgment (BA) is received; the BA includes acknowledgment information for transmitted data that has an access category that has the same or higher priority than the primary access category].

Regarding Claim 14,
	Seok discloses the AP of claim 12 [see fig(s). 1 & 2, pg. 2, ¶29 lines 1-4; ¶41 lines 1-9, the access point “200” and wireless station(s) “300” that communicate over a WLAN], wherein the computer code that when executed causes the processor to receive the BA from each of the different stations [see fig(s). 7 & 10: Step “403”, pg. 5, ¶63 lines 1-8; ¶66 lines 9-13, a Block Acknowledgment (BA) is received; the BA includes acknowledgment information], receives the BA as a UL Multiple Input Multiple Output (MIMO) transmission [see pg. 3, ¶51 lines 22-26, including any number of receive chains to process signals received from antennas configured for multiple-input, multiple-output (MIMO) operations].


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Lou in view of Seok.

Regarding Claim 15,
	Lou discloses the AP of claim 11 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the memory includes computer code that when executed further causes the processor to [see fig. 1c, pg. 4, ¶175 lines 5-20, the computer program, software, or firmware triggering the processer to], prior to the receipt of the BA from each of the different stations [see pg. 10, ¶125 lines 1-9, the AP transmits one or more acknowledgement frames to the STAs including, for example, multi-STA BA frames, ACK frames and/or BA frames], wait for initiation of a short interframe space (SIFS) time period [see pg. 10, ¶125 lines 1-9, a SIFS time after receiving the UL MU random access transmission].
	Although Lou discloses transmission of multi-STA BA frames, Lou does not explicitly teach transmission of a multi-station “block acknowledgement request (BAR)”. 
	However Seok discloses transmission of a multi-station block acknowledgement request (BAR) [see fig(s). 7 & 10: Step “402”, pg. 5, ¶63 lines 1-8; ¶66 lines 5-9, a Block Acknowledgment Request (BAR) is transmitted; the BAR requests acknowledgment for transmitted data with an access category that has the same or higher priority than the primary access category].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide transmission of a multi-station “block acknowledgement request (BAR)” as taught by Seok in the system of Lou for improving reliability and media access control (MAC) efficiency of a wireless communication protocol [see Seok pg. 1, ¶5 lines 10-13].

Regarding Claim 16,
	Lou discloses the AP of claim 11 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the memory includes computer code that when executed further causes the processor to transmit the multi-station message as an A-MPDU frame [see fig. 9: Step “910”, pg. 10, ¶122 lines 1-15; pg. 14, ¶170 lines 11-14, transmit a trigger frame using an aggregated MAC PDU (A-MPDU) format].
	Although Lou discloses transmit the multi-station message as an A-MPDU frame, Lou does not explicitly teach a “block acknowledgement request (BAR)”.
	However Seok discloses transmission of a multi-station block acknowledgement request (BAR) [see fig(s). 7 & 10: Step “402”, pg. 5, ¶63 lines 1-8; ¶66 lines 5-9, a Block Acknowledgment Request (BAR) is transmitted].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide transmission of a “block acknowledgement request (BAR)” as taught by Seok in the system of Lou for improving reliability and media access control (MAC) efficiency of a wireless communication protocol [see Seok pg. 1, ¶5 lines 10-13].

Claims 17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lou in view of Vermani et al. (US 2019/0081664 A1) hereinafter Vermani.

Regarding Claim 17,
	Lou discloses the AP of claim 11 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”], wherein the memory includes computer code that when executed further causes the processor to [see fig. 1c, pg. 4, ¶175 lines 5-20, the computer program, software, or firmware to triggering the processer to], prior to transmission of the A-MPDU frame [see fig. 9: Step “910”, pg. 10, ¶122 lines 1-15; pg. 14, ¶170 lines 11-14, transmitting a trigger frame using an aggregated MAC PDU (A-MPDU) format].
	Although Lou discloses transmission of an A-MPDU frame, Lou does not explicitly teach transmit “an aggregated null data packet announcement (NDPA) message to each of the different stations to initiate a channel sounding procedure”.
 	However Vermani discloses transmit an aggregated null data packet announcement (NDPA) message to each of the different stations to initiate a channel sounding procedure [see pg. 11, ¶110 lines 1-11, the joint transmission opportunity begins with the master AP transmitting an null data packet announcement (NDPA) message coinciding with the beginning of the sounding period of the joint transmission opportunity].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide transmit “an aggregated null data packet announcement (NDPA) message to each of the different stations to initiate a channel sounding procedure” as taught by Vermani in the system of Lou for advantageously facilitating user mobility and rapid field deployment in wireless networks when compared to fixed wired networks [see Vermani pg. 1, ¶17-19].

Regarding Claim 19,
	Lou discloses the AP of claim 16 [see fig. 1c, pg. 4, ¶62 lines 4-10, the access point (AP) “170”].
	Lou does not explicitly teach the memory includes computer code that when executed further causes the processor to transmit “an aggregated beamforming report poll (BFRP) frame”.
	However Vermani discloses transmit an aggregated beamforming report poll (BFRP) frame [see pg. 8, ¶85 lines 8-11, the communication is transmitted to the STAs, and the STAs each transmit a beamforming report (BFRP) frame to the AP in response to the communication].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide transmit “an aggregated beamforming report poll (BFRP) frame” as taught by Vermani in the system of Lou for advantageously facilitating user mobility and rapid field deployment in wireless networks when compared to fixed wired networks [see Vermani pg. 1, ¶17-19].

Allowable Subject Matter
Claims 18 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Pub.: RAM et al. (US 2014/0112322 A1); see fig. 2, pgs. 2-3, ¶33-¶38.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469